


110 HR 6799 IH: Worker Savings Account Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6799
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. McHugh (for
			 himself and Mr. Kuhl of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  tax-favored unemployment savings accounts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Savings Account Act of
			 2008.
		2.Worker savings
			 accounts
			(a)In
			 generalSubpart A of part I
			 of subchapter D of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 pension, profit-sharing, stock bonus plans, etc.) is amended by inserting after
			 section 408A the following new section:
				
					408B.Worker savings
				accounts
						(a)In
				general
							(1)Treated in same
				manner as IRAExcept as provided in this section, a worker
				savings account shall be treated for purposes of this title in the same manner
				as an individual retirement plan.
							(2)Separate
				application of rulesRules made applicable by reason of this
				paragraph shall be applied separately with respect to worker savings accounts
				and individual retirement plans of the individual.
							(b)Worker savings
				accountFor purposes of this
				title, the term worker savings account means an individual
				retirement plan (as defined in section 7701(a)(37)) which is designated (in
				such manner as the Secretary may prescribe) at the time of establishment of the
				plan as a worker savings account.
						(c)Contributions
							(1)Employer
				contributionsFor purposes of this section, the amount in effect
				under section 219(b)(5)(A), with respect to an individual for a taxable year,
				shall be increased by the lesser of—
								(A)$5,000, or
								(B)the amounts
				contributed for the taxable year to the individual’s worker savings account by
				all employers of the individual.
								(2)Worker savings
				account refund paymentSection 408(a)(1) shall not apply with
				respect to a payment under section 6431.
							(3)Contributions
				after receipt of social security benefitsExcept in the case of a rollover
				contribution described in subsection (e)(1), no contributions may be made to an
				individual’s worker savings account during calendar years beginning after the
				first month such individual begins receiving amounts by reason of entitlement
				to a monthly benefit under title II of the Social Security Act.
							(d)Treatment of
				distributions
							(1)In
				generalAny amounts distributed from a worker savings account
				shall be included in gross income, unless such amount is a qualified
				unemployment distribution.
							(2)Qualified
				unemployment distributionFor purposes of this section—
								(A)In
				generalThe term qualified unemployment distribution
				means any amount distributed—
									(i)during a period of
				unemployment of the account beneficiary which is by reason of termination of
				employment (other than for gross misconduct of the account beneficiary),
				or
									(ii)not earlier than
				the first month the account beneficiary receives an amount by reason of
				entitlement to a monthly benefit under title II of the Social Security
				Act.
									(3)Disability
				distributionParagraph (1) shall not apply to any amount paid or
				distributed on or after disability (within the meaning of section 72(m)(7)) of
				the account beneficiary.
							(4)Other
				distribution rules
								(A)Excess
				contributions; transfer of account incident to divorceRules
				similar to the rules of paragraphs (4) through (6) of section 408(d) shall
				apply for purposes of this section.
								(B)No minimum
				distribution requirement prior to deathNotwithstanding
				subsections (a)(6) and (b)(6), section 401(a)(9) and the incidental death
				benefit requirement of section 401(a) shall not apply for purposes of this
				subsection.
								(C)Treatment after
				death of account beneficiaryRules similar to the rules of
				paragraph (8) of section 223(f) shall apply for purposes of this
				section.
								(e)Definitions and
				special rulesFor purposes of
				this section—
							(1)Rollover
				contributionsAn amount is
				described in this paragraph as a rollover contribution if it meets the
				requirements of clauses (i) and (ii).
								(A)In
				generalParagraph (1) shall not apply to any amount paid or
				distributed from a worker savings account to the account holder to the
				extent—
									(i)the entire amount
				received is paid into a worker savings account for the benefit of such holder
				not later than the 60th day after the day on which the holder receives the
				payment or distribution, or
									(ii)the entire amount received is paid into an
				eligible retirement plan (as defined in section 408(d)(3)) for the benefit of
				such holder not later than the 60th day after the day on which the holder
				receives the payment or distribution, except that the maximum amount which may
				be paid into such plan may not exceed the portion of the amount received which
				is includible in gross income (determined without regard to this
				paragraph).
									(B)LimitationThis paragraph shall not apply to any
				amount described in paragraph (A) received by an individual from a worker
				savings account if, at any time during the 1-year period ending on the day of
				such receipt, such individual received any other amount described in
				subparagraph (A) from a worker savings account which was not includible in the
				individual's gross income because of the application of this paragraph.
								(2)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the worker savings account is established.
							(f)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2009, the dollar amount contained in subsection (c)(1)
				shall be increased by an amount equal to—
							(1)such dollar amount, multiplied by
							(2)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2008 for calendar
				year 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part I of subchapter D of chapter 1 of such Code is
			 amended by inserting after the item relating to section 408A the following new
			 item:
				
					
						Sec. 408B. Worker savings
				accounts.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Portion of saver’s
			 credit refundable
			(a)In
			 generalSection 25B of such
			 Code (relating to elective deferrals and IRA contributions by certain
			 individuals) is amended by adding at the end the following new
			 subsection:
				
					(h)Portion of credit
				refundable
						(1)In
				generalThe aggregate credits allowed to a taxpayer under subpart
				C shall be increased by the lesser of—
							(A)$1,000, or
							(B)the amount of the
				credit attributable to qualified retirement savings contributions made by the
				individual to worker savings accounts which would be allowed under this section
				(without regard to this subsection and the limitation under section 26(a)(2) or
				subsection (g), as the case may be).
							The
				amount of the credit allowed under this subsection shall not be treated as a
				credit allowed under this subpart and shall reduce the amount of credit
				otherwise allowable under subsection (a) without regard to section 26(a)(2) or
				subsection (g), as the case may be.(2)LimitationThe
				amount of the credit allowed under this section for any taxable year shall not
				exceed an amount equal to the excess (if any) of—
							(A)$5,000,
				over
							(B)the aggregate
				amount of credits allowed under this subsection for all prior taxable
				years.
							(3)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2009, each of the dollar amounts contained in paragraphs
				(1) and (2) shall be increased by an amount equal to—
							(A)such dollar amount, multiplied by
							(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2008 for calendar
				year 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Refund payable
			 to worker savings account
				(1)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
					
						6431.Worker savings
				account refund payment
							(a)In
				generalIn the case of a
				credit allowed to an individual which is attributable to an increase under
				section 25B(h), the Secretary shall pay the amount of such credit into the
				designated retirement account of the individual.
							(b)Designated
				retirement accountThe term
				designated retirement account means any worker savings account of
				the individual—
								(1)which is
				designated (in such form and manner as the Secretary may provide) on the
				individual’s return of tax for the taxable year to receive the payment under
				subsection (a), and
								(2)which, under the
				terms of the account, accepts the payment described in paragraph
				(1).
								.
				(2)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 6431. Worker savings account refund
				payment.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			4.No
			 inference as to State and Federal unemployment compensationNo provision of this Act (including the
			 amendments made thereby) shall be construed to—
			(1)diminish an
			 employer’s obligation to pay any applicable State and Federal unemployment
			 taxes (or any other amount required under State or Federal law to be paid into
			 an unemployment fund), or
			(2)reduce the amount
			 of unemployment compensation (as defined in section 85(b) of the Internal
			 Revenue Code of 1986) to which an individual is entitled.
			
